Citation Nr: 1227898	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  03-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include lumbar degenerative disc disease, degenerative joint disease and spondylosis with radiculopathy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to October 1957.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's service-connection claim for a lumbar spine disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Atlanta RO in October 2004.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board has remanded the Veteran's service-connection claim on four occasions, most recently in August 2011 so that the Veteran may be afforded a VA examination.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claim in a June 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record supports a finding that a relationship exists between the Veteran's current lumbar spine disabilities and his active military service.




CONCLUSION OF LAW

The Veteran's current lumbar spine disabilities, to include degenerative joint disease, degenerative disc disease, and spondylosis with bilateral radiculopathy were incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's service-connection claim were sent to the Veteran in August 2002, February 2005 and June 2008.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to this issue, has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative, and testified before the undersigned at a personal hearing. 

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);      38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that the Veteran's service records are missing and appear to have been lost in a July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis has been undertaken with this heightened duty in mind.  As noted above, the Board is granting the Veteran's service-connection claims herein. 

In essence, the Veteran contends that he currently has a lumbar spine disability that had its onset in, or is otherwise related to an injury he sustained while parachuting  during his period of active duty military service.  Specifically, the Veteran contends that he injured his back in or around January 1955 when he landed in a tree while parachuting at Fort Campbell, Kentucky.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

It is undisputed that the Veteran has a current lumbar spine disability.  Indeed, the Veteran has been specifically diagnosed with multilevel lumbar degenerative disc disease, degenerative joint disease, and spondylosis with bilateral radiculopathy.  See the September 2011 VA examiner's report, page 3.  As such, element (1) is clearly satisfied.

With respect to element (2), in-service disease or injury, the Board has already determined in its August 2011 discussion of the evidence that the Veteran's lay assertions of having experienced an in-service injury to his back while parachuting were both competent and credible.  See the Board's August 2011 decision, page 3.  Indeed, the Veteran is certainly competent to attest to his own in-service experiences and his observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Board finds no reason to call into question the credibility of the Veteran's assertions, as the record contains evidence verifying his duties as a parachutist, to include newspaper clippings indicating that he was a member of the 11th Airborne Division's 76th Tank Battalion in Germany, and a military occupational specialty (MOS) as a light weapons infantryman.  Although the Veteran's service records are missing, the Veteran has submitted post-service medical evidence reflecting treatment for a back injury and back pain as early as April 1970.  Keeping in mind VA's heightened duty to consider carefully the benefit-of-the-doubt rule in cases where service records are lost through no fault of a veteran's own, the Board resolves all doubt in the Veteran's favor and finds that the evidence of record establishes that the Veteran sustained an in-service injury to his low back, as he so describes.  Accordingly, element (2) is also satisfied.

With respect to crucial element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's current lumbar spine disabilities is that of the September 2011 VA examiner, who after reviewing the record and upon examination of the Veteran pertinently indicated that it is "at least as likely as not" that the Veteran's spine disabilities were related to his active duty military service.  By way of rationale, the examiner noted that the Veteran was a "reliable historian with documented [A]irborne service who tells reproducible history of specific mechanism of injury."  The examiner also referenced, relied on, and submitted to VA a study showing that one of the most frequent injuries sustained while parachuting is spinal injury due to improper landing or rough landing terrain.  See the September 2011 VA examiner's report, page 4.  

Crucially, there is no medical opinion evidence of record that is contrary to the reasoned findings of the September 2011 VA examiner.  While it is true that the examiner relied in part on the Veteran's own statements of history in rendering a positive nexus opinion, the Board wishes to make clear that it may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  Rather, case law affirms that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As discussed by the Board in detail above and in its prior August 2011 remand, the Board finds no reason to call into question the credibility or accuracy of the Veteran's reported history.  As such, the September 2011 VA examiner's reliance on the Veteran's reported history, in addition to other outside information, in no way reduces the probative value of her favorable conclusions, as was so suggested in the June 2012 SSOC. 

The Board accordingly finds that a relationship is established between the Veteran's current lumbar spine disabilities and his military service.  As such, element (3), and thus all elements, have been met.  The benefit sought on appeal is granted. 


ORDER

Service connection for a lumbar spine disability, to include degenerative disc disease, degenerative joint disease, and spondylosis with bilateral radiculopathy is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


